Title: To George Washington from Major General Israel Putnam, 14 November 1777
From: Putnam, Israel
To: Washington, George



Dear Genl
Head Quarters North street [N.Y.] Novemr 14th 1777

I am favd with your’s of the 4th 5th & 9th Instt & you will see by mine of 7th that I have detain’d Genl Warners Brigade.

The New York Regiments being annex’d to General Poors Brigade, they are exceeding unwilling to be seperated, and I knowing the disadvantages that would arrise from their being here have presumed in some measure to deviate from your excellencys Orders—Those Regiments are principally composed of men whose former Residence was within the Enemys Lines and the little time they were down in this Quarter last summer, there was upwards of one hundred Deserters from them; mostly to the Enemy—that we should soon loose the principal part of them here—Add to this they have lately got some Cloaths and money which puts them in a much better situation to March, than most of the other Continental Troops here, besides all this they began their March before I Recd your Letter—This sir, has Induced me to let them Continue their Rout, and in their Stead I have detain’d Wyllys’s and Meigs’s Regiments, whose Situation will by no Means admit of their Marching with that expedition which is Necessary—Near one half of them without a shoe, or Stocking, but a supply is soon expected.
Col: Charles Webbs Regt Marchd yesterday; I have directed him to advise you of his Rout by express before he arrives—I shall be happy to find this step Meets your Excellencys approbation.
The Inclosed is a Copy of a Letter from Col. Hamilton to me—by which you will see that I am positively Orderd to send all the Continental Troops from here—this Letter Contains some most unjust and ungenerous Reflections, for I am Conscious of having done every thing in my power to succour you as speedily as possible.
I shall go to New Windsor this day to see Col: Hamilton and untill I have your orders, I cannot think of Continuing at this Post Myself and send all the Troops away; if they should go now I am Confident Genl Howe will be further Reinforcd from this Quarter—for by Deserters, spies, and every other Corroborating Intelligence there is now on york Island the 35th 45th 52nd and 57th British four Regts of Hessians and one of Waldec.—Browns, Fannings, Byards, Robinsons, Hirlehy’s, and Delancys 1st & 2nd Battallion of New Levies—some say Fannings is at Powles Hook tho’ that is Immaterial—on Long Island there are none but Militia, by Information from Genl Dickinson there is about 1000 on staten Island.
I had previous to the Rect of your Letter wrote Govenor Trumbull for a Number of Militia, but I have my Doubts whither they will come or not, as they have been much Fatigued this summer already—the Rhode Island expedition has been of no service to us, you have doubtless heard that is drop’d and ’tis said abt 3,000 Troops Remain there.
Mr Colt has accepted of his Appointment as D: Commissary General of Purchases, I have seen him this day. he Informs me there are a Number of Cattle purchased which I shall see Immediately forwarded to you.

Sinse I came here we have had Near 50 Deserters, some from all Cores. I am Dear Genl with much Respect Your Mos. Obedt Servt

Israel Putnam

